               Case 20-11785-CSS            Doc 232       Filed 07/28/20      Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re: Brooks Brothers Group, Inc.                11
                                          Chapter _____

                                                           20 11785
                                                  Case No. ____-_________  CSS
                                                                          (_____)



                              GOVERNMENT ATTORNEY CERTIFICATION
     Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel to represent
the United States of America (or any officer or agency thereof) or any state or local government (or any officer
or agency thereof), the undersigned counsel hereby certifies the following in order to satisfy the requirement
                       Maricopa County Treasurer
to appear to represent______________________________________________
in this action: I am admitted to practice law in __(court(s))

___________________________________________________________________________________
 See attachment
I am in good standing in all jurisdictions to which I have been admitted; and, further, I consent to be bound by
the Local Rules of the Bankruptcy Court-District of Delaware and submit to the jurisdiction of this court for
disciplinary purposes.
                                                   /s/ Peter Muthig (AZ Bar No. 018526)
                                                   ____________________________________________
                                                   Agency/Organization
                                                   Name:        Maricopa County Attorney's Office

                                                  Address: 225 W. Madison Street
                                                                Phoenix, AZ 85003
                                                   Phone:       (602) 506-1923
                                                  Email:




                                                                                                      Local Form 105A
              Case 20-11785-CSS         Doc 232      Filed 07/28/20     Page 2 of 2




                                          ATTACHMENT

Admitted to practice law in the following Courts:
The United States Supreme Court
United States Court of Appeals for the Ninth Circuit
The United States District Court for the District of Arizona
The Supreme Court of Arizona
The United States District Courts for the Northern, Eastern and Central Districts of California,
and the Supreme Court of California (currently voluntarily inactive in California)
